BUFFINGTON, District Judge.
This is a motion for a new trial. From the amount of the verdict it is clear the jury did not adopt the plaintiffs’ contention that they should be allowed 10 per cent, commission. Apart from all other contentions it will therefore be seen the testimony as to the worth of the services in question generally, and wdthout reference to specific contracts, did not lead the jury to adopt the alleged 10 per cent, of the contract. If, however, they had adopted such 10 per cent, basis, we are of opinion there was no error in admitting testimony to show the worth of such services, and therefore the reasonableness of such rate and the probability such contract was made. Rauch v. Scholl, 68 Pa. 234; Buckingham v. Harris, 10 Colo. 455, 15 Pac. 817; Barney v. Fuller, 133 N. Y. 605, 30 N. E. 1007; Allison v. Horning, 22 Ohio St. 138. In reference to the claim for special compensation for office accommodations, services in installation, etc., we see no error in the court’s permitting this branch of the case to go to the jury. Apart from other evidence supporting it, that claim was averred in the statement of claim, which was offered and received in evidence:
On the whole, we think the defendant company has no substantial ground of complaint.